Harris, Justice.
The 414th section of the Code declares that where notice of appearance has been given notice of all the ordinary proceedings in the action shall be served on the party or his attorney. But this provision does not embrace provisional remedies. These are not ee ordinary proceedings,” within the sense of the term as used in this section. Though a defendant has appeared, he is not entitled to notice of an application for an order to arrest him. Neither is he entitled to notice of an application for an injunction before he has answered. This injunction, therefore, was regularly obtained.
But the .plaintiffs’ attorney is mistaken in supposing that he was required, by the 417th section of the Code, to serve the injunction on the attorney, instead of the party. This section, like the 414th, applies to the ordinary proceedings in the action. Service of an injunction upon the attorney might be sufficient as a notice to him of the plaintiff’s rights, but it could never be made the foundation of a proceeding against the defendant for its violation." This defective service, however, furnishes no reason why the order itself should be set aside.
Upon the merits, I think the injunction can not be sustained-The plaintiffs are the administrators of Boswell Hotchkiss, deceased; as such, they bring this action. The burden of their *70complaint is, that the defendant, as the administrator of the estate of his wife, is taking proceedings before the surrogate of Delaware, to compel them to account as administrators. Of this they have no right to complain. They are hound to account upon the application of any one interested in the estate; and, if the defendant is not interested, they have a sufficient defence before the surrogate.
But the plaintiffs say the interest of the defendant’s wife jn the estate was assigned by her to her sisters, with the consent of the defendant. Let it be conceded that this is so, how does this concern the plaintiffs as administrators? They are to account for the property which has come into their hands as assets. Whether they are to pay the share of the defendant’s wife to him or to her sisters, is a question in which they have no legal interest. The parties to such a controversy are the respective claimants of the fund. The plaintiffs should content themselves with a due administration of the estate, and let those who have an interest in the distribution, litigate between themselves. I am of opinion that the plaintiffs have not shown themselves entitled to the relief they seek. The order of injunction must, therefore, he vacated, with ten dollars costs.